Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 13, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  132264                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 132264
                                                                   COA: 271226
                                                                   Oakland CC: 2003-190558-FC
  ROBERT EDWARD TIRAN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 14, 2006
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 13, 2006                   _________________________________________
           t1206                                                              Clerk